Citation Nr: 1013392	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-27 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial disability rating for 
bilateral hearing loss, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
bilateral hearing loss and assigned an initial 10 percent 
disability rating, effective July 12, 2007.

In November 2007, the Veteran submitted argument and 
evidence, which the RO construed as a claim for an increased 
rating for hearing loss.  The Board construes the Veteran's 
2007 arguments as disagreeing with the initial rating.


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested as 
Level I hearing in his right ear and Level XI hearing in his 
left ear throughout the course of this appeal.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
4.86, Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The instant increased disability rating claim arises from 
disagreement with the initial rating following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of 
the VCAA, a veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice in this 
case.

VA assisted the Veteran in the development of his claim by 
obtaining service treatment records, and all reported post-
service treatment records. 

The Veteran was provided with VA audiology examinations that 
contained all findings needed to rate the hearing loss 
disability.  In addition to dictating objective test results, 
a VA audiologist must fully describe the functional effects 
caused by a hearing disability.  Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  The December 2007 VA examiner 
made reference to findings on VA examination in October 2005, 
which noted that the Veteran reported not being able to hear 
out of the left ear and experienced difficulty in noisy 
situations and noted the Veteran's post-service employment.  
These findings satisfied the Martinak requirements.

Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the rating criteria, the method of rating bilateral 
hearing loss is based on examination results including a 
controlled speech discrimination test (Maryland CNC), and a 
pure tone audiometric test of pure tone decibel thresholds at 
1000, 2000, 3000, and 4000 Hz with an average pure tone 
threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).



Bilateral Hearing Loss 

The Veteran contends that he is entitled to a higher 
disability rating for his bilateral hearing loss.

An October 2005 VA audiology examination reflected the 
Veteran's reports of difficulty hearing out of his left ear 
and that he experienced difficulty hearing in noisy 
situations.  Audiological thresholds were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	15	35	65	55	42.5
Left	 	70	60	55	65	62.5

Right ear word recognition scores were 98 percent and left 
ear word recognition scores were 22 percent.

The Veteran's was provided with hearing aides in a February 
2006 VA treatment note.

A November 2007 VA audiology examination reflected the 
Veteran's reports of difficulty hearing on his left side, 
particularly with background noise and in group 
conversations.  Audiological thresholds were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	15	25	55	60	38.75
Left	 	70	65	60	65	65

Right ear word recognition was noted to be 96 percent and left 
ear word recognition was noted to 24 percent.  The examiner 
noted that there were no significant changes or progression in 
the Veteran's hearing since the last examination conducted in 
2005.

A July 2008 statement from the Veteran's former employer 
noted that he had experienced hearing problems wile working 
as an insurance agent under the employer's supervision from 
April 1978 to January 1982.

In March 2009, the Veteran underwent a VA ear disease 
examination to evaluate his claim for service connection for 
Meniere's disease (since granted).  At the examination it was 
reported that the hearing loss had been stable.  VA 
outpatient treatment records created during the appeal period 
also contain reports that the hearing loss was stable.

Using Table VI, the Veteran's October 2005 audiology 
examination reveals Level I hearing in the right ear and 
Level XI hearing in the left ear, warranting a 10 percent 
disability rating.  The results of this examination also meet 
the criteria for an exceptional pattern of hearing impairment 
on the left.  Applying Table VIA guidelines, the Veteran 
would have Level IV hearing in the left ear, which would 
warrant a noncompensable disability rating.  38 C.F.R. §§ 
4.85(c), 4.86.  The alternate rating criteria are thus less 
favorable to the Veteran.

The Veteran's November 2007 audiology examination reveals 
Level I hearing in the right ear and Level XI hearing the 
left ear, warranting a 10 percent disability rating.  The 
results of this examination also meet the criteria for an 
exceptional pattern of hearing impairment.  Table VIA 
guidelines result in Level I hearing in the right ear and 
Level V hearing in the left ear, which warrants a 
noncompensable disability rating.  38 C.F.R. §§ 4.85(c), 
4.86.

A disability rating in excess of 10 percent, representing the 
higher of the above evaluations, is therefore not warranted 
for any period throughout the course of this appeal.

The weight of the evidence is against a finding that the 
Veteran's hearing loss disability meets or approximates the 
criteria for a rating in excess of 10 percent at any time 
during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2009).

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, supra.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by hearing loss in 
both ears, with the left ear worse than right ear.  There are 
also reports that the disability has interfered with 
employment.  The rating schedule is intended to compensate 
for loss of income, and even considerable loss of time from, 
employment (although no loss of income or time from 
employment was reported in this case).  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  The rating criteria contemplate these 
impairments.  38 C.F.R. § 4.85.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

The Veteran has not contended, nor is there evidence 
suggesting, that his service connected disabilities have 
caused unemployability.  At the October 2005 VA audiological 
examination he reported working as a computer operator and 
insurance salesman after service.  Full-time employment was 
reported in December 2005.  Subsequent records show no change 
in the Veteran's situation.  No evidence of unemployability 
has been submitted. Accordingly, further consideration of 
entitlement to TDIU is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


